Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 24, 2016

                                     No. 04-16-00298-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                               v.

                              GRACE RIVER RANCH, L.L.C.,
                                       Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                              Russel Wilson, Judge Presiding


                                        ORDER
        On May 6, 2016, the trial court signed an order entitled “Order On Requests to Set
Supersedeas Bond and Injunctive Relief Bond.” In that order, the trial court: (1) precluded
appellants, El Caballero Ranch, Inc. and Laredo Marine, L.L.C., from superseding the
declarative and injunctive portions of a final judgment, which was also rendered on May 6, 2016;
and (2) ordered appellee Grace River Ranch, L.L.C. to pay certain amounts to appellants
representing the supersedeas bond, which is to take effect on June 5, 2016. On May 24, 2016,
appellants filed in this court a “Motion for Emergency Temporary Order and Motion
Challenging Supersedeas Ruling.” In that motion, appellants, who have filed a notice of appeal
from the May 6, 2016 final judgment, challenge the May 6, 2016 supersedeas order and ask this
court to stay its enforcement.

        After review, we GRANT appellants’ motion for temporary stay of the May 6, 2016
order and ORDER the trial court’s May 6, 2016 order stayed until further order of this court.
Appellants’ underlying motion challenging the trial court’s supersedeas ruling remains pending
in this Court. We further ORDER appellees to file in this court on or before June 13, 2016 a
response to appellants’ motion challenging the trial court’s supersedeas order.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court